Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to Ex-parte Quayle filed on 12/04/20.
3.	Claims 23-42 are under examination.
4.	Claims 1-22 are cancelled. 

Response to Arguments
5.	Applicant’s amendment filed on 12/04/20 regards to drawing (Figures 1-4) objection has been fully considered and are persuasive. Therefore, the drawing objection has been withdrawn.

Allowable Subject Matter
6.	Claims 23-42 are allowed.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469

/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469